IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

WO 0 CoA ye ADC 9 LX

—

 

Complaint for a Civil Case

 

AF
Case No. —| -@aiv-cyuws Cr

 

 

( Wie the Juels name of each plaintiff who is filing (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

KC PD — Criudhagem stay,
7 Ce Qa OF S
~ EE NYAS, CAC ESHb
(Write the full name of each defendant who is
being sued. If the names of all the defendants

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

D

 

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. hee Ei No

Case 4:21-cv-00618-GAF Document1-1 Filed 08/25/21 Page 1 of 6
Be The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name WAsSSEnune Teo, -

Street Address 43> on 1S S&S MACY i BS. 9
City and County a2 @s YG acre
State and Zip Code WW SS \ Ol (ARS

Telephone Number Cs) \& cy = Cte x

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

i va ont ‘ ' PE f, n
Kame AC OD CharQal agest CUng
Job or Title Cmrich @eAq woes Caw as
(if known) St oo
Street Address Cd WOIENO a

 

City and County VA Sr vw YES ) CLO ICR AW.
State and Zip Code _ \\. hess \O \

‘ia \ Ne ee 7 re¥ ~
Telephone Number e) \Lor © aU SCE . a"

E-mail Address

 

 

 

 

 

(if known)
Defendant No. 2 a
f f hn (\ i N ° < ~ -
Name fy Ma Sen oO \\) WOT)
Job or Title eS. ‘ -
(if known) 5 5
y “
Street Address \ () \ oO S — Ore S 1
cr ae ae : = ge ee
City and County \ LAN NEES (bY hap \ MU a = CUereee
i

Case 4:21-cv-00618-GAF Document 1-1 Filed 08/25/21 Page 2 of 6
SSE ws Oh trol

es rom o Cott 1 CO
ie CO fae x =. a Q A_J ( \ ¥e : 5

—

——

4 Cryo
State and Zip Code MEO
Pai. ae SCY CY PR IO
Telephone Number F>\ \o BO ( x CY \

E-mail Address
(if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three

types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

as MSC WARIO <= PYeciiicong , COMot then (NRW
fc AK YVOMUY \AS2 \ A _

Se 3

J Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

me dio CHASVOU ACY SE SOS Covi O

Sten Mea. CAULILZY

Hh

 

[Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. Ina diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The pent ingmey a WAS NC IVA Q WO sig a citizen of the State
of (name) IWAE Ser. Ne ~

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 4:21-cv-00618-GAF Document1-1 Filed 08/25/21 Page 3 of 6
B. The Defendant(s)
1. If the defendant is an individual

The defendant, (name) ee ee WD , 1s a citizen of
the State of (name) __ LAX ee \__. Orisa citizen of

(foreign nation)

 

2. If the defendant is a corporation

The defendant, (name) DY > , 8

incorporated under the laws of the State of (name)
WADE, and has its principal Lplage of

business in the State of (name) Riso ris

incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name) os

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

c The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

1 660 WOH, Branre ynrt_ col ho ILO 4
<Hher NC ) » — a Ms
RAG Z Lc =. heey Af =e

Ill. Statement of Claim

. Write a short and plain statement of FACTS that support your claim. Do not make legal
a pie arguments. You must include the following information:

We APA WSS Am neg aT . ree Steed, | 1ccPD
x of ie eos. er? 2 What happened to you? OO \U- ABZO poe oa OE TNS WAwc MA, /
BHO! Woe HOM OUMOW) ASRS Dise wnrattam Go Woy Mee ay ;
-“ y" . © What injuries did you suffer? CRINCEEKEW yA ree (sn COA!
Moy \KADS aS a eee Qn wy ) ees MA MOMta } . -_ eS
\ cre Crow > Nae ioe What Happened to you? Oo up yro Tnisowras

ees eos NG AGN: FLUNG ECM,
CON sort =) Vw} se x LO vy Wek, Bea aed. ~

rs
a
sat ce (Vase WU) ID Cin ai Bo ce CAQAO Bio WA \N@s LONE

— Jos ey
IN AS Ree eek. 2t-dvi00618:°GAF ‘Document Filed, 08/25/21,Page A.of6 »
AG” WY OKRA (CUD S So Cope) Ok HOU AY Wrearcedd cons

CNY Re; W™ YVAK 2 Ore 9 CANA
cassd ror NON 32 10 7S 5 / p
oS oy Rrorn 9 RNY) rie » 2 eoral ey Pos CCanVoy
YY ° How were the defendants involved in what happened to you? 9 (Oe \\CX
Cr ANG ~) RAS ME SOO Sean ) BnaArgeogy ML s FAS MRED Ys

* Where did the events you have described Ene place? GL ol ehoic = VAM (A ees
OcshWwouyThao S39a < S ROUG JOY ae SOANKO i

RRs
* When did the events you have i take Piet fea) (oy | Xe a ee les je SS
Qo\Ue ROQK SH VIC Rao ‘« KIO mOORD)

If more than one claim is asserted, ah each claim and write’a-short and sa els TI ese
statement of each claim in a separate paragraph. Attach additional pages if needed. (2-12 0/ @f)

 

 

 

 

 

 

 

 

 

 

Ver VQ Q
\‘AC OD OMe Ved We eten Cuvyng — C214 y
Y UASCMNGHO Yar, We iC Inheod) we, Weave | Dect
cles \us ASAGN ot. Por mes KO \Sro \ Oot
Yrs lo vs AY ho Slee y 5 Cg Aly os
“FAS — SHEN NEG wal atueee’ Awnedsu cod
eer rr. EVO ies gun @eever,
PMCNOO SIN Douce Orc ons - Sa oa a, “Sn KD
AAG NY A OS sok. C¥bcot YA Clg ace,
Mrs t= WR A Creal Lap VW Ss CMOS i
(O29 x VCazZ> =e Oe SO D la yr sis OR
EAS CRA BS > - \ |
IV. Relief ———

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

LOoG Khon, WAM doa ry Sack ,
— Gos Ww SUM g Cs BOG fe a Aas Pocae f
AS) Jar Aten 4 Wario Sone le SEO a
Rack a> QI = We QV >>
Do you claim the wrongs alleged in a are continuing to occur at the present time?

vesr KA Nof |

Do you claim actual damages for the acts alleged in your complaint?

vey No[ |

Do you claim punitive monetary damages?

if)

Yes] Nof]

5
Case 4:21-cv-00618-GAF Document1-1 Filed 08/25/21 Page 5 of 6
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

TWWEAMAGAGDS SEW Pre HMPA ALA) So),
SOON Wears Reason 9 [OO Tuer ASLO

{

VOC BN SA: LO VAR gy QE ety el Oy
“ ~ ASc ORS

¥.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I] understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

~ LAO)
Date of signing/\\ iG 2 2026

Signature of Plaintiff = ‘\\A0 0 OVAL © YS a

Printed Name of Plaintiff or g \ OYA 6 wc Q ail ——
=~ oS

6
Case 4:21-cv-00618-GAF Document1-1 Filed 08/25/21 Page 6 of 6

)
